EXHIBIT 10.12

 
OPTIONABLE, INC.


NONSTATUTORY STOCK OPTION AGREEMENT






THIS NONSTATUTORY STOCK OPTION AGREEMENT (the “Agreement”) is made and entered
into as of March 1, 2011 (the “Grant Date”) by and between Optionable, Inc., a
Delaware corporation (the “Company”), and J. Michael Templeton (the “Optionee”).
 
WHEREAS, the Company desires to grant the Optionee a stock option under the
Company’s 2004 Stock Option Plan, as amended on March 1, 2011, (the “Plan”) to
acquire shares of the Company’s Common Stock, $0.001 par value per share (the
“Common Stock”).
 
WHEREAS, the Plan provides that each option is to be evidenced by an award
agreement, setting forth the terms and conditions of the option.
 
NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and the Optionee hereby agree as
follows:
 
1.   Grant of Option.  The Company hereby grants to the Optionee, under the Plan
and subject to the terms and conditions of the Plan, a stock option (the
“Option”) to purchase all or any part of the number of shares of Common Stock
(the “Shares”) set forth below the Optionee’s name on the signature page hereto,
on the terms and conditions hereinafter set forth.  The Option granted hereunder
shall be treated as a nonstatutory stock option and is not intended to
constitute an incentive stock option under section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).
 
2.   Exercise Price.  The exercise price per share (“Exercise Price”) for the
Shares covered by the Option shall be the closing trading price of the Company’s
stock on the day immediately preceding the Grant Date ($0.02 per share), as
quoted on the Over-the-Counter Bulletin Board, subject to adjustment pursuant to
Section 9.
 
3.   Vesting.
 
The right to exercise the Option shall be 20,000 vested upon the Grant
Date.  The “Vested Percentage” of the Option shall be as follows:
 
20,000 six months after the Grant Date


20,000 twelve months after the Grant Date
 
20,000 eighteen-months after the Grant Date
 
20,000 twenty-four months after the Grant Date
 
 
 

--------------------------------------------------------------------------------

 


The right to exercise this Option shall immediately vest in the event of a
“Change of Control” of the Company. For this purpose, a “Change of Control”
means the acquisition after the date hereof, directly or indirectly, by any
Person of ownership of, or the power to direct the exercise of voting power with
respect to, a majority of the issued and outstanding voting shares of the
Company. For this purpose, a “Person” means an individual or a corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
political subdivision thereof) or other entity of any kind.


If the Optionee resigns for Good Reason (as defined in the Plan) or has his
employment with, or services to, the Company terminated without Cause (as
defined in the Plan), then all his Options shall be fully vested and exercisable
on the effective date of such resignation or termination of services or
employment.


 
4.   Term of Options.
 
(a)   Cancellation and Forfeiture.  The Option shall be cancelled and shall be
null and void, and the Optionee shall forfeit all rights pursuant to the Option,
(i) if the Optionee does not execute and return this Agreement to the Company
within sixty (60) days of the Grant Date, (ii) unless otherwise agreed to in
writing by the Board, upon the Optionee’s bankruptcy, and (iii) upon the
Optionee’s attempted assignment or transfer of the Option in violation of
Section 8.
 
(b)   Termination.  The Option shall terminate and shall no longer be
exercisable, even if vested, upon the earliest to occur of (i) any of the events
in Section 11 of the Plan and (ii) the second year anniversary of the effective
date of the Optionee’s (A) resignation for Good Reason (as defined in the Plan)
or (B) termination of employment with, or services to, the Company without Cause
(as defined in the Plan).
 
5.   Exercise of Option.
 
(a)   Exercisability.  The Option shall be exercisable at any time prior to its
termination pursuant to Section 11 of the Plan only to the extent of the Vested
Percentage as of that time; provided that if the Optionee resigns for Good
Reason or if the Optionee’s employment with, or services to, the Company is
terminated without Cause, then all his Options shall be fully exercisable and
vested on the effective date of such resignation or termination of services or
employment; provided further that all Options shall immediately vest and be
exercisable in the event of a Change of Control of the Company.
 
(b)   Method of Exercise.  To the extent the Option is exercisable pursuant to
Section 5(a), the Optionee may exercise the Option in full or in part by giving
written notice to the Company, signed by the Optionee (or his legal
representative or heir, in the event of the Optionee’s death), stating the
Optionee’s election to exercise the Option and the number of whole Shares for
which the Option is being exercised.  The written notice must be accompanied by
(i) full payment of the exercise price for the number of Shares being purchased,
and (ii) an executed copy of the form of investor representation letter referred
to in Section 6(b), if required pursuant to such Section 6(b).
 
 
2

--------------------------------------------------------------------------------

 
 
(c)   Payment of Exercise Price.  Payment of the exercise price for the number
of Shares for which the Option is being exercised shall be made:
 
(i)   In cash or by check payable to the order of the Company;
 
(ii)   at the discretion of the Board, by tender to the Company of shares of
Common Stock owned by the Optionee, acceptable to the Board, having a Fair
Market Value (as defined in the Plan) on the date of exercise at least equal to
the exercise price;
 
(iii)   at the discretion of the Board, by a combination of the methods
described above; or
 
(iv)   by such other method as may be approved by the Board.
 
(d)   Maintenance of Shares.  The Company shall at all times during the term of
the Option reserve and keep available such number of shares of its Common Stock
as will be sufficient to satisfy the requirements of the Option.
 
6.   Securities Law Restrictions and Registration Rights.
 
(a)   The grant of the Option and the issuance of Shares upon exercise of the
Option shall be subject to compliance with all applicable requirements of
federal, state or foreign law with respect to such securities. The Option may
not be exercised if the issuance of Shares upon such exercise would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations.  As a condition to the exercise of the Option, the Company
may require the Optionee to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be reasonably
requested by the Company.
 
(b)   The Company shall be under no obligation to cause a registration statement
or a post-effective amendment to any registration statement to be prepared for
the purposes of covering the issue of Shares; provided that if the Optionee
resigns for Good Reason  or if his employment with, or services to, the Company
is terminated without Cause, then the Optionee shall have the right to require
the Company use its best efforts to file, at the Company’s sole cost and
expense, a registration statement promptly upon the Company’s receipt of
Optionee’s written request. The Company shall not be obligated to file more than
one registration under such demand rights.
 
7.   Tax Withholding.  Upon exercise of the Option, in whole or in part, and as
a condition thereto, the Optionee shall remit to the Company an amount
sufficient to satisfy the Optionee’s share of all United States federal, state
and local withholding tax requirements, in such manner and amount as shall be
specified by the Board.  With respect to an Optionee that is an employee or
consultant of Company, the Company shall have the right to withhold (or to cause
one of the Company’s subsidiaries to withhold), from compensation otherwise
payable to the Optionee, an amount sufficient to satisfy all federal, state and
local withholding tax requirements prior to the issuance of such Shares and the
delivery of any certificate or certificates for such Shares, and from time to
time thereafter to the extent such withholding obligations arise in connection
with the Option, including, without limitation, obligations arising upon (i) the
exercise, in whole or in part, of the Option, (ii) the transfer, in whole or in
part, of any Shares acquired on exercise of the Option, (iii) the operation of
any law or regulation providing for the imputation of interest, or (iv) the
lapsing of any restriction with respect to any Shares acquired on exercise of
the Option.  The Optionee acknowledges that the Company may issue a Form W-2,
W-2c, 1099 or substitute therefore, as appropriate, to the Optionee with respect
to any United States income recognized by the Optionee with respect to the
Option.
 
 
3

--------------------------------------------------------------------------------

 
 
8.   Non-Transferability.
 
(a)   Unless otherwise approved by the Board in its discretion, the Option may
be exercised during the lifetime of the Optionee only by the Optionee and may
not be assigned or transferred in any manner, except by will or by the laws of
descent and distribution.  Upon the Optionee’s death, the Optionee’s legal
representative, or any person empowered under the Optionee’s will or under
applicable laws of descent and distribution, may exercise the Option to the
extent unexercised and exercisable by the Optionee as of the date of death.
 
(b)   Except as provided in Section 8(a), without the prior written consent of
the Board, no right or benefit under this Agreement shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or charge
the same without such consent, if applicable, shall be void.  Except with such
consent, no right or benefit under this Agreement shall in any manner be liable
for or subject to the debts, contracts, liabilities or torts of the Optionee.
 
9.   Change in Stock Subject to Option.  In the event of a recapitalization,
reclassification, stock dividend, stock split, reverse stock split, or other
change in corporate structure affecting the Common Stock, the Board may adjust
the terms of the Option in accordance with Section 3 of the Plan.
 
10.     No Special Rights; Duties of Optionee.
 
(a)   The Optionee shall have no rights as a stockholder with respect to any
Shares covered by the Option until the date of the issuance of a certificate or
certificates for the Shares for which the Option has been exercised.  No
adjustment shall be made for dividends or distributions or other rights for
which the record date is prior to the date such certificate or certificates are
issued, except as provided pursuant to Section 13 of the Plan.
 
(b)   Nothing contained in this Agreement shall be construed or deemed by any
person under any circumstances to bind the Company to commence or continue the
employment or consulting relationship of the Optionee for the period within
which this Option may be exercised, nor shall this Agreement be construed to
create any duty of the Company or any of its affiliates or any of its other
shareholders to the Optionee, or any duty of the Optionee to the Company or any
of its affiliates or other shareholders, comparable to the duties which partners
or joint venturers may owe to each other.  However, during the period that the
Optionee provides employment or consulting services to the Company, the Optionee
shall render diligently and faithfully the services which are assigned to the
Optionee from time to time by the Board or by the executive officers of the
Company.  The Optionee shall at no time take any action which directly or
indirectly would be inconsistent with the best interests of the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
11.   Notices.  Any notices or other communications required to be given
hereunder shall be given by hand delivery or by certified or registered mail,
return receipt requested, with all fees prepaid and addressed, if to the
Company, to it at 55 Saint Marks Place, Suite 4, New York, NY 10003, and if to
the Optionee, at the address set forth on the signature page hereto, or to such
other address as either party may specify in writing from time to time.
 
12.   Termination or Amendment.  The Board may terminate or amend the Plan
and/or the Option at any time; provided, however, that no such termination or
amendment may adversely affect the Option or any unexercised portion thereof
without the written consent of the Optionee.
 
13.   Integrated Agreement.  This Agreement constitutes the entire understanding
and agreement of the Optionee and the Company with respect to the subject matter
contained herein and supersedes any prior understanding or agreement between the
parties, whether or not in writing, including, but not limited to, any prior
grant by the Company or any of its officers or authorized representatives to the
Optionee of an option or warrant to purchase Common Stock.  There are no
agreements, understandings, restrictions, representations, or warranties among
the Optionee and the Company other than those as set forth or provided for
herein. To the extent contemplated herein, the provisions of this Agreement
shall survive any exercise of the Option and shall remain in full force and
effect.
 
14.   Binding Effect.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrations, successors and assigns.
 
15.   Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of New York, without
regard to principles of conflicts of laws.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Nonstatutory Stock
Option Agreement as of the Grant Date.
 

 
OPTIONABLE, INC.
       
 
By:    
Name:  Brad P. O’Sullivan
   
Title:    Chief Executive Officer
       

 
The undersigned Optionee represents that the Optionee is familiar with the terms
and provisions of this Nonstatutory Stock Option Agreement and the Plan, and
hereby accepts the Option subject to all of the terms and provisions
thereof.  The Optionee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Board upon any questions arising under
this Nonstatutory Stock Option Agreement and the Plan.  The undersigned
acknowledges receipt of a copy of the Plan.
 

       
Signature of Optionee
         
J. Michael Templeton
         
Address:
                            Social Security Number:           Number of Shares
Subject to Option:    100,000  

                                                              
6